Mr. Justice del Toro
delivered the opinion of tbe court.
*549On June 9, 1915, a judgment was rendered in this case “convicting the accused of violating the Internal Revenue Act.” On the same day she appealed to this court and the record having been sent up, her attorney filed his brief on September 28, 1915, praying for a reversal of the judgment on the ground, among others, that the said judgment was insufficient according to the doctrine laid down by this court in the case of The People v. Campos, 17 P. R. R. 1147, because it did not specify the offense committed by the defendant. .On December 22, 1915, on motion of the fiscal, the trial court amended the judgment appealed from to the effect that “the accused was guilty of violating sections 17, 18 and 21 of the License Tax Act of March 8, 1905, as amended on March 14, 1907, March 9, 1911, and August 9, 1913.”
This being the status of the case, the fiscal of this court moved for leave to amend the transcript of the record so as to substitute the amended judgment of December 22, last, for the original judgment rendered by the court. The defendant was notified of the fiscal’s motion but has taken no action with regard thereto.
In our opinion the fiscal’s motion cannot be sustained. As we have seen, the amendment was made six months after the judgment was rendered and after an appeal had been taken therefrom, one of the grounds of the said appeal being the alleged error which was sought to be corrected by the amendment. Under such circumstances we are forced to the above conclusion. See Martínez v. Delgado et al., 18 P. R. R. 373.

Motion overruled.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.